Case: 1:18-cv-01156-DCN Doc #: 24 Filed: 08/18/20 1 of 2. PagelD #: 1464

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
KATRINA GERWIN, ) CASE NO. 1:18-CV-1156
)
Plaintiff, )
) JUDGE DONALD C. NUGENT
V. )
)
COMMISSIONER OF SOCIAL ) MEMORANDUM OPINION
SECURITY, ) AND ORDER
)
Defendant. )

This case is before the Court on Plaintiff, Katrina Gerwin’s (“Ms. Gerwin” or “Plaintiff’)
Motion for Attorney’s Fees Pursuant to 42 U.S.C. § 406(b) of the Social Security Act (the “Act”)
(ECF #23). Plaintiff's counsel, Rebecca R. Gillissie (“Attorney Gillissie”), asks this Court to issue
an Order awarding her $5,725.88 in attorney’s fees from the past-due benefits owed to Plaintiff
pursuant to § 406(b) of the Act. Defendant, Commissioner of Social Security (the “Commissioner”
or “Defendant”) does not object to the Motion.

Pursuant to 42 U.S.C. § 406(b), the Court may award attorney’s fees to a successful
claimant’s counsel for work performed before the Court in a reasonable amount, not to exceed
25% of the total past-due benefits. These fees are awarded from the past-due benefits awarded to
the claimant and are withheld from the claimant by the Commissioner. See Gisbrecht v. Barnhart,
535 U.S. 789 (2002). The Attorney Fee Agreement entered into by Plaintiff and Attorney Gillissie
stated that the attorney fee would be 25% of total past-due benefits awarded to Plaintiff.
Accordingly, this Court finds that the amount of $5,725.88 in attorney’s fees is reasonable.

THEREFORE, this Court authorizes a payment to Attorney Gillissie in the amount of

$5,725.88 in attorney’s fees being withheld from Plaintiff's past-due benefits.
Case: 1:18-cv-01156-DCN Doc #: 24 Filed: 08/18/20 2 of 2. PagelD #: 1465

IT IS SO ORDERED.

\ /X {
Wyld rat
DONALD C. GENT
Senior United States District J udge

DATED: Must 8, LOL

(
